         Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANE BECHLER,

                       Plaintiff,

-against-                                       No. 16-CV-8837 (LAP)

MVP GROUP INTERNATIONAL, INC.,                   MEMORANDUM & ORDER
BED BATH & BEYOND INC., WAYFAIR
LLC, JET.COM, INC.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is the motion for summary judgment--as

well as costs, attorney’s fees, and sanctions--filed by

Defendants MVP Group International, Inc. (“MVP”), Bed Bath &

Beyond Inc. (“BB&B”), Wayfair LLC (“Wayfair”), and Jet.com, Inc.

(“Jet”) (collectively, “Defendants”).1          Plaintiff Shane Bechler

opposes the motion.2       For the reasons described below, the motion

is GRANTED.



     1 (See Notice of Motion for Summary Judgment (“Notice”),
dated Apr. 15, 2020 [dkt. no. 46]; Joint Memorandum of Law in
Support of Defendants’ Motion for Summary Judgment and for
Costs, Attorney’s Fees, and Sanctions (“Defs. Br.”), dated Apr.
15, 2020 [dkt. no. 50]; Joint Reply Memorandum of Law in Further
Support of Defendants’ Motion for Summary Judgment and for
Costs, Attorney’s Fees, and Sanctions, dated May 27, 2020 [dkt.
no. 52].)
     2 (See Plaintiffs’ [sic] Memorandum of Law in Opposition to
Defendant’s [sic] Motion for Summary Judgment (“Pl. Br.”), dated
Jan. 26, 2021 [dkt. no. 60].) The Court observes that several
documents relevant to the instant motion are out of order on ECF
due to filing errors committed by both parties.
                                       1
            Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 2 of 20



  I.         Background

        MVP designs and manufactures private label candles and

related products under the brand name “Colonial Candle.”3                Some

of MVP’s candles are sold online by BB&B, Wayfair, and Jet.

(Pl. 56.1 ¶ 2.)         When selling its candles, MVP uses photographs

on their labels, which are adhered to the glass jars containing

the candles.         (Id. ¶ 5.)    At issue here is MVP’s use of one

photograph of a tropical hibiscus plant (“the Photo”), which

Plaintiff took and permitted iStock to license for a fee.                    (Id.

¶ 6.)        MVP downloaded the Photo from iStock’s website and used

the Photo for Colonial Candle’s “Tropical Nectar” line of

products.        (Id. ¶¶ 7, 9.)

        To use the Photo, MVP entered into a Content License

Agreement (the “iStock License”), which granted it “a perpetual,

non-exclusive, non-transferrable worldwide license to use the



       (See Plaintiff’s Response to Defendant’s [sic] 56.1
        3

Statement Pursuant to Local Rule 56.1 in in [sic] Opposition to
Defendant’s [sic] Motion for Summary Judgment and Plaintiff’s
Counter-Statement of Facts Under Local Rule 56.1 (“Pl. 56.1”),
dated May 13, 2020 [dkt. no. 42], ¶ 1; Statement of Undisputed
Material Facts, dated Apr. 15, 2020 [dkt. no. 51], ¶ 1.) The
Court also reviewed the declarations underlying the Rule 56.1
Statements. (See Declaration of George R. McGuire, Esq.
(“McGuire Decl.”), dated Apr. 15, 2020 [dkt. no. 47];
Declaration of Matt Dillion, Esq., dated Apr. 13, 2020 [dkt. no.
48]; Declaration of Mioko C. Tajika in Support of Defendants’
Motion for Summary Judgment and for Costs, Attorney’s Fees, and
Sanctions (“Tajika Decl.”), dated Apr. 15, 2020 [dkt. no. 49];
Declaration of Richard Liebowitz, dated May 13, 2020 [dkt. no.
61]; Declaration of Joel Albrizio, dated May 13, 2020 [dkt. no.
62.].)
                                          2
         Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 3 of 20



Content for the Permitted Uses.”4          The iStock License defines

“Permitted Uses” to include, among other things, “advertising

and promotion projects, including printed materials [and]

product packaging.”       (iStock License ¶ 3(c)(1).)       The iStock

License expressly states that “[u]nless the activity or use is a

Permitted Use, you cannot do it.”          (Id. ¶ 2.)    The iStock

License warrants that uses in accordance with its terms do not

“infringe on any copyright,” (id. ¶ 7(a)), but it cautions that

unauthorized uses “shall constitute infringement of copyright,”

(id. ¶ 3(a)).

     This dispute centers on whether MVP’s use of the Photo was

a “Permitted Use.”       In November 2016, Plaintiff sued MVP as well

as several online retailers of its products, asserting claims

for copyright infringement and removal of copyright management

information.      (See Complaint, dated Nov. 14, 2016 [dkt. no. 1].)

Plaintiff alleged that MVP had unlawfully copied the Photo “from

FineArtsAmerica.com,” (id. ¶ 14), which, as Plaintiff now

acknowledges, was simply not true, (see Pl. 56.1 ¶ 8).

Defendants, in correspondence with both Plaintiff and the Court,

repeatedly asserted that they possessed a valid license to use

the Photo in the manner alleged.           (See id. ¶¶ 16-18.)    Despite


     4 (Ex. 6 to McGuire Decl. (“iStock License”), dated Aug. 24,
2017 [dkt. no. 47-6], ¶ 2; see also Pl. 56.1 ¶¶ 10-11.) The
parties agree that the Photo constitutes “Content.” (See id. ¶
27; Defs. Br. at 8.)
                                       3
      Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 4 of 20



acknowledging that “[t]he existence of a license that allegedly

covers the infringing use would be dispositive,” Plaintiff

continually refused Defendants’ requests to dismiss the action.

(Id. ¶¶ 19-20, 23-24.)     Instead, Plaintiff completely altered

his theory of the case, although he did not amend his complaint

or seek the Court’s leave to do so.

     With the parties at an impasse, the litigation largely

stalled.    In September 2018, Defendants informed the Court of

Plaintiff’s refusals to dismiss his claims and requested to

appear for a conference.     (Id. ¶ 21.)    Prior to that appearance,

and despite Plaintiff’s not having served any discovery

requests, Defendants provided Plaintiff with a copy of the

iStock License.   (Id. ¶ 22.)     Following a conference in October

2018, the case continued to languish; no discovery was taken,

and there was no activity on the docket for nearly eighteen

months.    (See Order, dated Mar. 11, 2020 [dkt. no. 31] at 1.)

Things only picked up after the Court ordered counsel to confer

and provide a status update.      (See Order, dated Mar. 2, 2020

[dkt. no. 29].)   Yet, Plaintiff still did not make any discovery

requests.

     Shortly after Plaintiff apprised the Court of the case’s

status, Defendants moved for summary judgment as well as costs,

attorney’s fees, and sanctions.      (See Notice at 1).      Before

briefing was completed, Plaintiff agreed to dismiss voluntarily

                                    4
        Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 5 of 20



the copyright management claim.        (See Joint Stipulation

Regarding Dismissal of Second Cause of Action, dated Apr. 17,

2020 [dkt. no 41].)      Thus, only the copyright infringement claim

remains for the Court’s consideration.

  II.    Legal Standards

         a. Summary Judgment

     Summary judgment is required where “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”            FED. R. CIV.

P. 56(a).    The movant bears the burden to show the absence of a

dispute as to a material fact.        See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).       Where the non-moving party bears the

burden of proof at trial, the moving party may discharge its

summary judgment burden in “two ways: (1) by submitting evidence

that negates an essential element of the non-moving party’s

claim, or (2) by demonstrating that the non-moving party’s

evidence is insufficient to establish an essential element of

the non-moving party’s claim.”        Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d Cir. 2017).

     In assessing the record, the Court “must view the evidence

in the light most favorable to the [non-moving] party,” Tolan v.

Cotton, 572 U.S. 650, 657 (2014) (quotation marks omitted), and

“resolve all ambiguities and draw all reasonable inferences

against the movant,” Caronia v. Philip Morris USA, Inc., 715

                                      5
         Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 6 of 20



F.3d 417, 427 (2d Cir. 2013).         At the same time, “the mere

existence of some alleged factual dispute” is not enough to

prevent summary judgment--the dispute must be material.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).             A

fact is “material” only if it “might affect the outcome of the

suit under the governing law.”         Id. at 248.    Finally,

“conclusory statements or mere allegations are not sufficient to

defeat a summary judgment motion.”          Johnson v. Killian, 680 F.3d

234, 236 (2d Cir. 2012) (per curiam) (alterations omitted).

          b. Copyright Infringement

     “The Copyright Act of 1976 grants copyright owners the

exclusive right to reproduce their copyrighted work, to prepare

derivatives of the work, and to sell copies of the work.”

Feingold v. RageOn, Inc., 472 F. Supp. 3d 94, 98 (S.D.N.Y. 2020)

(citing 17 U.S.C. § 106).        “To establish [direct] infringement,

two elements must be proven: (1) ownership of a valid copyright,

and (2) copying of constituent elements of the work that are

original.”5     The Act also provides for secondary liability where

“a party that has not directly infringed a copyright . . . has

played a significant role in direct infringement committed by




     5 Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499
U.S. 340, 361 (1991). “The word ‘copying’ is shorthand for the
infringing of any of the copyright owner’s five exclusive rights
described in § 106.” Arista Records, LLC v. Doe 3, 604 F.3d
110, 117 (2d Cir. 2010) (quotation marks omitted).
                                       6
      Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 7 of 20



others.”   Arista Records LLC v. Lime Grp. LLC, 784 F. Supp. 2d

398, 422 (S.D.N.Y. 2011) (citing Metro-Goldwyn-Mayer Studios

Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)).

     Yet, “[a] copyright owner who grants a nonexclusive license

to use his copyrighted material waives his right to sue the

licensee for copyright infringement.”       Latour v. Columbia Univ.,

12 F. Supp. 3d 658, 661–62 (S.D.N.Y. 2014) (quoting Graham v.

James, 144 F.3d 229, 236 (2d Cir. 1998)). “However, the fact

that a party has licensed certain rights to its copyright to

another party does not prohibit the licensor from bringing an

infringement action where it believes the license is exceeded or

the agreement breached.”     PaySys Int’l, Inc. v. Atos Se, 226 F.

Supp. 3d 206, 215 (S.D.N.Y. 2016) (quoting Tasini v. N.Y. Times

Co., 206 F.3d 161, 170 (2d Cir. 2000)).

     “[C]opyright disputes involving only the scope of the

alleged infringer’s license present the court with a question

that essentially is one of contract: whether the parties’

license agreement encompasses the defendant’s activities.”

Yamashita v. Scholastic Inc., 936 F.3d 98, 105 (2d Cir. 2019)

(per curiam), cert. denied, 140 S. Ct. 2670 (2020).          “Where, as

here, the existence of the license is undisputed, and the only

contested issue is its scope, the copyright owner bears the

burden of proving that the defendant’s conduct was unauthorized



                                    7
      Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 8 of 20



under the license.”    Smith v. Barnesandnoble.com, LLC, 839 F.3d

163, 167 (2d Cir. 2016).

     The “[i]nterpretation of an agreement purporting to grant a

copyright license is a matter of state contract law.”          Random

House, Inc. v. Rosetta Books LLC, 150 F. Supp. 2d 613, 617–18

(S.D.N.Y. 2001).   Under New York law, the Court’s task “is to

ascertain the intention of the parties at the time they entered

into the contract.    If that intent is discernible from the plain

meaning of the language of the contract, there is no need to

look further.”    Evans v. Famous Music Corp., 807 N.E.2d 869, 872

(N.Y. 2004).   “If, however, the contract language is ambiguous,”

it may be necessary to consider extrinsic evidence of intent, in

which case “summary judgment is ordinarily not an appropriate

remedy.”   Turner Network Sales, Inc. v. DISH Network L.L.C., 413

F. Supp. 3d 329, 342 (S.D.N.Y. 2019).       “Evidence of trade

practice and custom may assist a court in determining whether a

contract provision is ambiguous in the first instance.”          Sompo

Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 762 F.3d 165, 180

(2d Cir. 2014).

       c. Costs & Attorney’s Fees

     Under the “American Rule,” “[e]ach litigant pays his own

attorney’s fees, win or lose, unless a statute or contract

provides otherwise.”    Peter v. Nantkwest, Inc., 140 S. Ct. 365,

370 (2019).    Defendants invoke two statutes to overcome that

                                    8
         Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 9 of 20



baseline presumption: (1) Section 505 of the Copyright Act and

(2) 28 U.S.C. § 1927.

                 1. Section 505

     Under Section 505 of the Copyright Act, the Court enjoys

discretion to “allow the recovery of full costs by or against

any party,” including “a reasonable attorney’s fee.”             17 U.S.C.

§ 505.     “This fee-shifting provision is symmetrical: costs and

attorney’s fees are equally available to prevailing plaintiffs

and defendants.”      Baker v. Urban Outfitters, Inc., 431 F. Supp.

2d 351, 357 (S.D.N.Y. 2006) (Preska, J.).           When determining

whether to award costs, the Court may consider, inter alia,

“frivolousness, motivation, objective unreasonableness (both in

the factual and in the legal components of the case) and the

need in particular circumstances to advance considerations of

compensation and deterrence.”         Fogerty v. Fantasy, Inc., 510

U.S. 517, 534 n.19 (1994).        Among those “factors, objective

unreasonableness is one of the most significant factors and

. . . it is given substantial weight in determining whether fees

are warranted.”      Baker, 431 F. Supp. 2d at 357.

                 2. 28 U.S.C. § 1927

     Under 28 U.S.C. § 1927, “[a]ny attorney . . . who so

multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally

the excess costs, expenses, and attorneys’ fees reasonably

                                       9
       Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 10 of 20



incurred because of such conduct.”        That statute “does not

distinguish between winners and losers, or between plaintiffs

and defendants.”     Roadway Exp., Inc. v. Piper, 447 U.S. 752, 762

(1980).   Rather, “[i]t is concerned only with limiting the abuse

of court processes.”      Id.

       Section 1927 sanctions are, understandably, not to “be

imposed lightly.”     McCulloch v. Town of Milan, No. 07 Civ. 9780

(LAP), 2013 WL 4830934, at *2 (S.D.N.Y. Sept. 10, 2013) (Preska,

J.).   But “[a]n award under § 1927 is proper when the attorney’s

actions are so completely without merit as to require the

conclusion that they must have been undertaken for some improper

purpose.”    16 Casa Duse, LLC v. Merkin, 791 F.3d 247, 264 (2d

Cir. 2015).    To that end, the Court “must find clear evidence

that (1) the offending party’s claims were entirely meritless

and (2) the party acted for improper purposes.”          Revson v.

Cinque & Cinque, P.C., 221 F.3d 71, 79 (2d Cir. 2000).

       Moreover, “to impose sanctions under § 1927, the court must

make a finding of conduct constituting or akin to bad faith.”

Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory,

Ltd., 682 F.3d 170, 178 (2d Cir. 2012) (per curiam) (quotation

marks omitted).     In assessing bad faith, “the court may consider

the manner in which the action was brought and the manner in

which i[t] was litigated.       Bad faith may be inferred when an

attorney engages in conduct that is so objectively unreasonable

                                     10
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 11 of 20



that he necessarily must have been acting in bad faith.”          Baker,

431 F. Supp. 2d at 362 (citation and quotation marks omitted).

  III. Discussion

     The Court will address the summary judgment motion before

turning to the request for costs, attorney’s fees, and

sanctions.

       a. Summary Judgment

     This case boils down to a relatively straightforward

question of contract interpretation: Is MVP’s use of the Photo a

“Permitted Use” under the iStock License?       Defendants say yes

because the incorporation of the Photo “on labels adhered to

[the] glass jars holding its ‘Tropical Nectar’ line of Colonial

Candle-brand candles . . . falls squarely within the plain and

unambiguous meaning of the term ‘product packaging.’”         (Defs.

Br. at 8.)   Plaintiff counters with three points: (1) MVP used

the Photo as part of a “label,” not “product packaging,” which

the iStock License forbids, (see Pl. Br. at 9-13); (2) the

iStock License expressly forbids using the Photo as part of a

design mark, (see id. at 13); and (3) at the very least, the

iStock License is ambiguous such that summary judgment is

inappropriate, (see id. at 14-15).

     Plaintiff’s primary argument rests on Defendants’

description of MVP’s use of the Photo on a “label.”         Plaintiff

makes much out of that choice of nomenclature, leaning on a slew

                                   11
      Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 12 of 20



of dictionary entries and the opinion of an unrelated

advertising professional to show that a “label” is distinct from

“product packaging.”     (See id. at 10-13.)     Plaintiff describes

the distinction as follows:      Packaging “is intended to be taken

out of or off the physical product and not affixed to a

product,” whereas a label “is intended to be a part of the

finished product and not to be taken off.”        (Id. at 12.)

Relying on that theory, Plaintiff avers that, because the iStock

License does not contain the word “label,” MVP’s use of the

Photo cannot be authorized unless the Court essentially

“reconstruct[s] the contract.”      (Id. at 11.)

     That contention misses the forest for the trees.          When

interpreting a contract, “words and phrases should be given

their plain meaning,” LaSalle Bank Nat’l Ass’n v. Nomura Asset

Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (ellipsis

omitted), and “[i]t is common practice . . . to refer to the

dictionary to determine the plain and ordinary meaning of words

to a contract,” Fed. Ins. Co. v. Am. Home Assur. Co., 639 F.3d

557, 567 (2d Cir. 2011).     After consulting several, the Court

finds that “packaging,” in the commercial context, refers to

“[t]he design of wrappers or containers for a product.”6


     6 Packaging, OXFORD ENGLISH BUSINESS DICTIONARY (5th ed. 2009);
see also Packaging, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/packaging (last visited Mar. 5, 2021)
                                 (continued on following page)
                                    12
      Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 13 of 20



Plaintiff’s proposed dichotomy between “packaging” and “label”

collapses for products, like this one, where the packaging is an

important part of the finished product.7

     What is the relevant packaging here?        The record provides

only one answer: the glass jars containing the candles.8           And it

is undisputed that MVP’s labels incorporating the Photo are

adhered to those jars.     In that sense, the labels function as a




(continued from previous page)
(defining “packaging” as “material used to enclose or contain
something” or “a covering wrapper or container”); Packaging,
OXFORD ENGLISH DICTIONARY, https://www.oed.com/view/Entry/
239480?rskey=hRIG8l&result=2&isAdvanced=false#eid (last visited
Mar. 5, 2021) (defining “packaging” as “[t]he materials used to
wrap or protect an object, esp. a commercial product”);
Packaging, AMERICAN HERITAGE DICTIONARY, https://www.ahdictionary.com/
word/search.html?q=packaging (last visited Mar. 5, 2021)
(defining “packaging” as “[t]he manner in which something, such
as a proposal or product . . . is presented to the public”).
     7 As Plaintiff points out, for MVP’s jar candles, “it [i]s
Defendants’ intent for consumers to burn the candle[s] whilst
embedded in their respective glass jar[s].” (Pl. 56.1 ¶ 53.)
     8 The pictures of MVP’s candles that Plaintiff appended to
his complaint confirm this. (See Ex. C to Complaint (“Ex. C”),
dated Nov. 14, 2016 [dkt. no. 1-3] (Colonial Candle website);
Ex. D to Complaint (“Ex. D”), dated Nov. 14, 2016 [dkt. no. 1-4]
(BB&B website); Ex. E to Complaint (“Ex. E”), dated Nov. 14,
2016 [dkt. no. 1-5] (Wayfair website); Ex. F to Complaint (“Ex.
F”), dated Nov. 14, 2016 [dkt. no. 1-6] (Jet website).
     The Complaint also cites other products besides MVP’s jar
candles, (see Complaint at ¶ 15), but the parties’ briefing
focuses primarily on the jar candles. (See, e.g., Defs. Br. at
3; Pl. Br. at 5.) The Court observes, however, that MVP uses
the Photo directly on the packaging for the other products to
which Plaintiff points. (See Ex. C. at 5-9.) It follows that
if MVP’s use of the Photo for the jar candles is permissible,
its use of the Photo for the other products is also legitimate.
                                    13
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 14 of 20



critical component of the product packaging, without which there

would be nothing to identify the variety of candle inside.             To

accept Plaintiff’s argument would permit MVP to print the Photo

directly on the jar but forbid MVP from adhering a label using

the Photo to the jar, even though the label would serve the same

function.   That cannot be, and indeed is not, what the iStock

License requires.   The Court finds that the term “product

packaging,” as used in the iStock License, unambiguously permits

MVP to incorporate the Photo onto a label that is a component of

the product’s packaging.9    That sounds the death knell for the

copyright claim against MVP.     See Graham, 144 F.3d at 236.

     Plaintiff’s alternative theory that MVP is using the Photo

as part of a “design mark” is meritless.       A “design mark” refers

to a type of trademark protecting a particular visual design,




     9  Moreover, the Court observes that even if MVP’s use of the
Photo would not fit within the definition of “product
packaging,” Plaintiff still would not prevail. “Product
packaging” is, of course, not the only use that the iStock
License sanctions. The iStock License also authorizes MVP to
use the Photo on “printed material,” (see iStock License
¶ 3(c)(1)), which, as the photos appended to Plaintiff’s
complaint plainly show, would encompass MVP’s use of the Photo
on the labels for Colonial Candle’s products. (See generally
Ex. C; Ex. D; Ex. E; Ex. F.) The definition of “label” on which
Plaintiff relies all but confirms that. See Label, MERRIAM-WEBSTER
DICTIONARY, https://www.merriam-webster.com/dictionary/label (last
visited Mar. 5, 2021) (defining “label” as, among other things,
“written or printed matter accompanying an article to furnish
identification or other information”).
                                   14
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 15 of 20



often a logo.10   MVP’s use of the Photo simply does not fit that

definition.   By Plaintiff’s own account, the Photo appears

“directly below the Colonial Candle logo” on the candles at

issue.    (Pl. Br. at 13.)   It is that logo, not the Photo, that

“identif[ies] and distinguish[es] [MVP’s] goods . . . from those

manufactured or sold by others.”        15 U.S.C. § 1127.   That

understanding is reinforced by the exhibits appended to the

Complaint, which show that Colonial Candle products of different

scents feature distinct photographs.       (See, e.g., Ex. E at 3-4.)

As a result, the Court concludes that the Photo is used as a

“decorative feature” on the candles’ packaging, which the Patent

& Trademark Office indicates “does not function as a trademark.”

TMEP § 1202.03 (Oct. 2018).

     Plaintiff’s claims against BB&B, Wayfair, and Jet likewise

go nowhere.   Liability for copyright infringement can be

established either directly or secondarily.        But “volitional

conduct is an important element of direct liability,” Cartoon

Network LP, LLLP v. CSC Holdings, Inc., 536 F.3d 121, 131 (2d


     10See, e.g., Juicy Couture, Inc. v. Bella Int’l Ltd., 930
F. Supp. 2d 489, 496 (S.D.N.Y. 2013) (detailing several logos
and referring to them as “design marks”); Merck & Co., Inc. v.
Mediplan Health Consulting, Inc., 425 F. Supp. 2d 402, 407
(S.D.N.Y. 2006) (describing a design mark as a “stylized logo”).
A design mark is distinct from a “word mark,” which protects the
words themselves. See, e.g., Vox Amplification Ltd. v.
Meussdorffer, No. CV 13-4922 (ADS) (GRB), 2014 WL 558866, at *6
(E.D.N.Y. Feb. 11, 2014) (distinguishing between design marks
and word marks).
                                   15
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 16 of 20



Cir. 2008), and Plaintiff offers no meaningful argument as to

how that standard is met for BB&B, Wayfair, and Jet.         To the

contrary, nothing in the summary judgment records suggests that

BB&B, Wayfair, and Jet--who only sold MVP’s allegedly infringing

products through their websites--“ha[d] a fundamental and

deliberate role” in MVP’s purported copying such that they

morphed from “passive provider[s] of a space in which infringing

activities happened to occur to [ ] active participant[s] in the

process of copyright infringement.”      Smith v.

BarnesandNoble.com, LLC, 143 F. Supp. 3d 115, 123 (S.D.N.Y.

2015) (quotation marks omitted) (emphasis added).         Likewise, any

theory of secondary liability, which must be premised on the

“direct infringement” of a “relevant third party,” necessarily

fails.   Arista, 784 F. Supp. 2d at 423.      Because MVP did not

directly infringe Plaintiff’s copyright, BB&B, Wayfair, and Jet

cannot be secondarily liable, whether contributorily or

vicariously.   See Metro-Goldwyn-Mayer, 545 U.S. at 930.

         b. Costs, Attorney’s Fees, & Sanctions

     Defendants also seek an award of costs, fees, and sanctions

against Plaintiff and his counsel, the Liebowitz Law Firm.

Defendants aver that they are entitled to full costs and

attorney’s fees because Plaintiff commenced this action despite

knowing that he had permitted iStock to license the Photo and

continued to prosecute the case even after Defendants informed

                                   16
       Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 17 of 20



him of the iStock License’s existence.         (See Defs. Br. at 13-

14.)   Plaintiff counters that awarding costs and fees, against

either him or his counsel, is improper “because his claim has

both factual and legal support” and Defendants have not “show[n]

that Plaintiff’s complaint is frivolous or motivated by an

improper purpose.”     (Pl. Br. at 17, 20.)

       The Court agrees with Defendants:       An award of costs and

attorney’s fees is in order.       The most critical factor in

determining whether to award costs under Section 505 of the

Copyright Act is the objective unreasonableness of the losing

party’s conduct.     See, e.g., Baker, 431 F. Supp. 2d at 357.

Section 1927 requires more--counsel’s conduct must be akin to

bad faith.    See Star Mark, 682 F.3d at 178.        The Court finds

that Plaintiff’s and his counsel’s conduct after September 20,

2018 satisfies both standards.       On that date, Defendants

produced a copy of the iStock License.         (See Pl. 56.1 ¶ 22.)

       The iStock License eviscerated Plaintiff’s theory of the

case, which was premised on MVP’s copying of the Photo from

FineArtsAmerica.com.      (See Complaint ¶ 14.)      At that point, even

if Plaintiff somehow forgot that he allowed iStock to license

the Photo, the iStock License put him on notice of where MVP

obtained the Photo.      Likewise, by the time Defendants produced

the iStock License, Plaintiff’s counsel had already acknowledged

that “[t]he existence of a license that allegedly cover[ed] the

                                     17
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 18 of 20



infringing use would be dispositive.”       (Id. ¶ 19.)    Yet, neither

Plaintiff nor his counsel sought leave to amend the complaint or

served any discovery requests.     Instead, over the course of

nearly two years, Plaintiff and his counsel repeatedly refused

to dismiss this action, choosing instead to shift gears and

advance an entirely different theory of the case that was

completely divorced from the pleadings.       And, as explained

above, Plaintiff’s new position was meritless.        Consequently,

the Court is left to conclude that Plaintiff’s and his counsel’s

actions were objectively unreasonable and akin to bad faith.

     Another factor supports awarding costs and fees in this

case: deterrence.    See Fogerty, 510 U.S. at 534 n.19.       A recent

order issued by Judge Furman--which Mr. Liebowitz and his firm

were required to file to the public docket in this action11--

makes plain that this is not counsel’s first rodeo.         See

Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020

WL 3483661, at *1 (S.D.N.Y. June 26, 2020).        To the contrary,

Plaintiff’s counsel, having filed more than 1,200 copyright

cases in this district alone over the last four years, is

intimately familiar with the law in this area.12        Given those



     11   (See Notice of Order, dated July 27, 2020 [dkt. no. 53].)
     12See Usherson, 2020 WL 3483661, at *1 (“Richard Liebowitz,
who passed the bar in 2015, started filing copyright cases in
this District in 2017. Since that time, he has filed more cases
                              (continued on following page)
                                   18
     Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 19 of 20



facts, “an award of costs and fees is crucial here” to deter

counsel “from bringing unreasonable claims based on a

cost/benefit analysis that . . . they can score big if they win

and that there will be no adverse consequences if they lose.”

Baker, 431 F. Supp. 2d at 359.

     In sum, the Court finds Plaintiff’s and his counsel’s

continued prosecution of this action after Defendants produced

the iStock License to be objectively unreasonable and tantamount

to bad faith.   Accordingly, an award of costs and attorney’s

fees is appropriate (1) against Plaintiff under Section 505 of

the Copyright Act and (2) against the Liebowitz Law Firm under

28 U.S.C. § 1927.   Defendants are entitled to their costs and

fees incurred after September 20, 2018, and Plaintiff and the

Liebowitz Law Firm shall be jointly and severally liable for

those costs and fees.    The Court declines at this time, however,

to fix the amount of such costs.        An application for costs and

“attorney’s fees must be supported by accurate, detailed, and

contemporaneous time records.”     Verch v. Sea Breeze Syrups,

Inc., No. 19-CV-5923 (RPK) (RML), 2020 WL 7407939, at *4

(E.D.N.Y. Aug. 20, 2020) (quotation marks omitted).         Because




(continued from previous page)
in this District than any other lawyer: at last count, about
1,280; he has filed approximately the same number in other
districts.”).
                                   19
        Case 1:16-cv-08837-LAP Document 63 Filed 03/05/21 Page 20 of 20



Defendants submitted no such evidence with their moving papers,13

the Court cannot, as it must, evaluate the reasonableness of the

rates charged, the time spent, or the costs incurred.

  IV.     Conclusion

     For the foregoing reasons and to the extent described

above, Defendants’ motion for summary judgment as well as costs,

attorney’s fees, and sanctions [dkt. no. 46] is GRANTED.             The

parties shall confer with an eye towards resolving the matter of

the amount of costs and attorney’s fees.          If the parties cannot

resolve the issue, they shall propose a schedule by letter for

the Court to resolve the matter.           Any such schedule shall be

submitted no later than March 12, 2021.          The Clerk of the Court

shall close the open motion.

SO ORDERED.

Dated:       March 5, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




     13Defendants proffered only two statements outlining the
total amounts Defendants incurred for costs and attorney fees.
(See McGuire Decl. ¶ 12; Tajika Decl. ¶ 2.)
                                      20
